Stevens,, J.
(specially concurring). I concur in the foregoing opinion on all points discussed, except that portion holding that an engineer’s fees for supervising the construction of sidewalks or other public improvements cannot be taxed as a part of the cost. The statute says “the cost of the work shall be assessed against the owner.” When any elaborate improvements are made by municipalities, I think in many instances it would not only be appropriate, but necessary, to employ a supervising engineer, and reasonable charges by an expert engineer far supervising the work would be a legitimate charge.